                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC,                             :
    Plaintiff                                  :
                                               :       No. 1:18-cv-01225
        v.                                     :
                                               :       (Judge Kane)
WEI HO,                                        :
     Defendant                                 :

                                         MEMORANDUM

        Before the Court is Plaintiff Malibu Media, LLC (“Plaintiff”)’s motion for default

judgment against Defendant Wei Ho (“Defendant”). (Doc. No. 21.) Given that Defendant has

yet to appear or defend in this action, no opposition to the motion has been filed. For the reasons

that follow, the Court will grant the motion in part and enter default judgment in favor of

Plaintiff and against Defendant.

I.      BACKGROUND

        A.      Factual Background1

     Plaintiff is a California limited liability company that owns the copyrights to various adult

films, including ten films (the “Works”) identified in Plaintiff’s amended complaint.2 (Doc. No.

14 ¶¶ 3, 8.) Defendant is an individual residing at 672 Cumberland Avenue, Apartment D, in

Chambersburg, Pennsylvania. (Id. ¶ 9.) Plaintiff alleges that Defendant, without authorization,

downloaded, copied, and distributed copies of each of the Works using the BitTorrent file




1
 Unless otherwise noted, the background information in this section is derived from Plaintiff’s
amended complaint. (Doc. No. 14.)
2
 The titles of the ten films and corresponding copyright information are included in an exhibit to
Plaintiff’s amended complaint. (Doc. No. 14-3.)
distribution network (“BitTorrent”).3 (Id. ¶ 23.) Plaintiff asserts that its investigator was able to

connect to the internet protocol (IP) address identified as belonging to Defendant and download

pieces of digital media files that have been verified to contain digital copies of each of the Works

from Defendant. (Id. ¶¶ 17-21.) Plaintiff asserts that it did not authorize, permit, or consent to

the distribution of the Works by Defendant. (Id. ¶ 31.)

       B.      Procedural Background

    On March 13, 2018, Plaintiff initiated the instant action by filing a complaint against

Defendant “John Doe subscriber assigned IP address 174.55.112.185” asserting a copyright

infringement claim pursuant to 17 U.S.C. §§ 106 and 501. (Doc. No. 1.) Plaintiff filed an

amended complaint on November 16, 2018, in which it asserts one claim of copyright

infringement against Defendant pursuant to 17 U.S.C. §§ 106 and 501. (Doc. No. 14.) A review

of the docket reveals that Defendant was served with copies of the summons and amended

complaint on December 19, 2018, establishing a deadline for Defendant to file an answer or

otherwise respond to the amended complaint of January 9, 2019. (Doc. No. 23.) As of the date

of this Memorandum, Defendant has not appeared, answered, moved, or otherwise responded to

Plaintiff’s complaint. On February 14, 2019, Plaintiff requested an entry of default against

Defendant (Doc. No. 19), and the Clerk of Court entered default against Defendant on the same

date (Doc. No. 20). Plaintiff filed the instant motion for default judgment (Doc. No. 21) and a


3
  According to Plaintiff, “BitTorrent’s popularity stems from the ability of users to directly
interact with each other in order to distribute a large file without creating a heavy load on any
individual source computer and/or network.” (Doc. No. 14 ¶ 11.) Because users can interact
with each other directly, they can avoid “intermediary host websites[,] which are subject to
[Digital Millennium Copyright Act] take[-]down notices and potential regulatory enforcement
actions.” (Id.) “In order to distribute a large file, the BitTorrent protocol breaks a file into many
small pieces. Users then exchange these small pieces among each other instead of attempting to
distribute a much larger digital file.” (Id. ¶ 12.) “After the infringer receives all of the pieces of
a digital media file, the infringer’s BitTorrent client software reassembles the pieces so that the
file may be opened and utilized.” (Id. ¶ 13.)

                                                  2
brief in support thereof (Doc. No. 22) on February 27, 2019. Because Defendant has not yet

responded to the pending motion for default judgment, the Court deems Plaintiff’s motion for

default judgment unopposed. Accordingly, the motion is ripe for disposition.

II.    LEGAL STANDARD

       Default judgments are governed by a two-step process set forth under Rule 55 of the

Federal Rules of Civil Procedure. An entry of default by the Clerk of Court under Rule 55(a) is a

prerequisite to a later entry of a default judgment under Rule 55(b). See 10A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2682 (3d ed. 2007) (“Prior to

obtaining a default judgment under either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry

of default as provided by Rule 55(a).”). Once the Clerk of Court has entered a default, the party

seeking the default may then move the Court to enter a default judgment under Rule 55(b)(2).

Entry of default does not entitle a claimant to default judgment as a matter of right. See 10

James Wm. Moore et al., Moore’s Federal Practice § 55.31 (Matthew Bender ed. 2010). Indeed,

it is well settled that decisions relating to the entry of default judgments are committed to the

sound discretion of the district court. See Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d

Cir. 1987).

       Three factors control the exercise of the district court’s discretion in assessing whether

default judgment should be granted following the entry of default: “(1) prejudice to the plaintiff

if default is denied, (2) whether the defendant appears to have a litigable defense, and (3)

whether defendant’s delay is due to culpable conduct.” See Chamberlain v. Giampapa, 210 F.3d

154, 164 (3d Cir. 2000) (citing United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984)). “A finding that default judgment is appropriate, however, is not the end of the

inquiry.” Martin v. Nat’l Check Recovery Servs., LLC, No. 12-1230, 2016 WL 3670849, at *1



                                                  3
(M.D. Pa. July 11, 2016). Prior to entering a default judgment, the Court must also determine

whether the “unchallenged facts constitute a legitimate cause of action.” See Wright, et al.,

supra, at § 2688; Broad. Music, Inc. v. Spring Mount Area Bavarian Resort, Ltd., 555 F. Supp.

2d 537, 541 (E.D. Pa. 2008) (“Consequently, before granting a default judgment, the Court

must . . . ascertain whether the unchallenged facts constitute a legitimate cause of action, since a

party in default does not admit mere conclusions of law.” (citations omitted)). In conducting this

inquiry, “the well-pleaded, factual allegations of the complaint . . . are accepted as true and

treated as though they were established by proof.” See E. Elec. Corp. of N.J. v. Shoemaker

Const. Co., 652 F. Supp. 2d 599, 605 (E.D. Pa. 2009) (citation omitted). While the Court must

accept as true the well-pleaded factual allegations of the complaint, the Court need not accept the

moving party’s factual allegations or legal conclusions relating to the amount of damages. See

Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

III.   DISCUSSION

       Having reviewed the record, including Plaintiff’s amended complaint, motion, supporting

brief, exhibits, and accompanying affidavits, the Court finds that the entry of default judgment

against Defendant and in favor of Plaintiff is appropriate. As an initial matter, the Court

observes that Plaintiff’s unchallenged allegations in the complaint, taken as true, state a

legitimate cause of action based on copyright infringement because Plaintiff has alleged “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.”4 See In re McGraw-Hill Global Education Holdings LLC, 909 F.3d 48, 67 (3d Cir.


4
  The Court notes that the alleged infringements occurred after the effective date of copyright
registration for nine of the ten works. The alleged infringement of the tenth work occurred
before its effective date of registration. Because the date of effective registration of the tenth
work is within three months of its date of first publication, however, Plaintiff is still entitled to
recover statutory damages for its infringement. See 17 U.S.C. § 412(2); see also Malibu Media,
LLC v. Yamada, No. 17-cv-1183, 2019 WL 1586813, at *3 (D.N.J. Apr. 12, 2019).

                                                  4
2018) (internal quotation marks omitted) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361 (1991)).

       Furthermore, the Court finds that each of the three Chamberlain factors weighs in favor

of entering default judgment against Defendant. First, Plaintiff will be prejudiced if the Court

declines to enter default judgment because Plaintiff is unable to proceed with the action due to

Defendant’s failure to respond and has no other means of recovering against Defendant. See

Broad. Music, Inc. v. Kujo Long, LLC, No. 14-449, 2014 WL 4059711, at *2 (M.D. Pa. Aug. 14,

2014) (“Plaintiffs will be prejudiced . . . by their current inability to proceed with their action due

to [the] [d]efendants’ failure to defend.”). Second, Defendant has not asserted a meritorious

defense to Plaintiff’s claims through the filing of an answer or other response to the complaint,

or through the filing of a response to the instant motion. Consequently, the Court is unable to

conclude from Defendant’s silence that Defendant has a viable, litigable defense. See Laborers

Local Union 158 v. Fred Shaffer Concrete, No.10-1524, 2011 WL 1397107, at *2 (M.D. Pa. Apr.

13, 2011). Third, the Court cannot discern from the record any excuse or justification for

Defendant’s default apart from Defendant’s own culpability. Indeed, Defendant has failed to

enter an appearance or file a timely answer to the complaint and has offered no reasons for his

failure to do so. “A defendant’s default, or its decision not to defend against allegations in a

complaint, may be grounds for concluding that the defendant’s actions are willful.” Innovative

Office Prods., Inc. v. Amazon.com, Inc., No. 10–4487, 2012 WL 1466512, at *3 (E.D. Pa. Apr.

26, 2012). In the absence of an excuse or justification for Defendant’s failure to participate in

this litigation, the Court must conclude that the delay is the result of Defendant’s culpable

conduct. See Laborers Local Union 158, 2011 WL 1397107, at *2. Accordingly, the Court is




                                                  5
satisfied that the Chamberlain factors counsel in favor of entering default judgment in favor of

Plaintiff.

        A.     Statutory Damages

        Plaintiff has requested that the Court award it $15,000.00 in statutory damages, which is

equal to $1,500.00 per violation. (Doc. No. 22 at 17.) Copyright holders have the option of

recovering statutory damages, rather than actual damages, from the infringer. See 17 U.S.C. §

504(a)(2). Prevailing claimants may recover between $750.00 and $30,000.00 in statutory

damages for each infringement “as the [C]ourt considers just.” See id. § 504(c)(1).

Accordingly, “the Court looks to the facts in the [a]mended [c]omplaint as well as other evidence

adduced by the Plaintiff to determine whether the requested statutory damage amount is

appropriate.” See Malibu Media, LLC v. Tsao, No. 15-cv-6672, 2016 WL 3450815, at *4

(D.N.J. June 20, 2016).

        District courts considering similar infringement actions have found statutory damages

between $750.00 and $2,250.00 per infringed work to be appropriate. See, e.g., Yamada, 2019

WL 1586813, at *3 ($750.00 per infringement); Tsao, 2016 WL 3450815, at *4-5 ($750.00 per

infringement); Malibu Media, LLC v. Powell, No. 15-cv-1211, 2016 WL 26068, at *1 (M.D. Pa.

Jan. 4, 2016) ($750.00 per infringement); Malibu Media, LLC v. Flanagan, No. 13-cv-5890,

2014 WL 2957701, at *4 (E.D. Pa. July 1, 2014) ($1,500.00 per infringement); Malibu Media,

LLC v. Goodrich, No. 12-cv-1394, 2013 WL 6670236, at *11 (D. Colo. Dec. 18, 2013)

($2,250.00 per infringement). The Court concludes that in the instant case, in which Plaintiff has

not provided the Court with evidence regarding its particular damages caused by the

infringement or alleged that Defendant has profited from the infringements, $750.00 per

infringement is an appropriate award, and such an award will deter future infringements by



                                                 6
Defendant and compensate Plaintiff. See Malibu Media, LLC v. Ramiscal (rejecting the

plaintiff’s request for statutory damages in the amount of $2,250.00 per infringed work and

awarding the plaintiff statutory damages in the amount of $750.00 per infringed work after

concluding that such an award would both deter future infringements and compensate the

plaintiff). Accordingly, the Court will award Plaintiff a total of $7,500.00 in statutory damages.

       B.      Injunctive Relief

       Plaintiff also requests that the Court permanently enjoin Defendant from further

infringing Defendant’s rights in the Works and order Defendant to destroy all copies of the

Works in Defendant’s possession, custody, or control. (Doc. Nos. 21-1 at 4, 22 at 19.) A district

court may “grant temporary and final injunctions on such terms as it may deem reasonable to

prevent or restrain infringement of a copyright.” See 17 U.S.C. § 502(a). “Injunctions are

appropriate against [d]efendants who have engaged in unlawful downloads to ensure the

misconduct does not recur.” Flanagan, 2014 WL 2957701, at *5 (citing Virgin Records Am.,

Inc. v. Bagan, 2009 WL 2170153, at *5 (D.N.J. July 21, 2009)). In determining whether to grant

a permanent injunction, a district court is required to consider whether:

               (1) the moving party has shown actual success on the merits; (2)
               the moving party will be irreparably injured by the denial of
               injunctive relief; (3) the granting of the permanent injunction will
               result in even greater harm to the defendant; and (4) the injunction
               would be in the public interest.

See Shields v. Zuccarini, 254 F.3d 476, 482 (3d Cir. 2001) (citing ACLU v. Black Horse Pike

Reg’l Bd. of Educ., 84 F.3d 1471, 1477 nn.2-3 (3d Cir. 1996)).

       First, although Defendant’s default prevents the Court from deciding the case on its

merits, Plaintiff has pled facts that support a default judgment against Defendant and, therefore,

has shown success on the merits. See Flanagan, 2014 WL 2957701, at *5. Second, Plaintiff



                                                 7
asserts that Defendant may continue to infringe Plaintiff’s copyrights and distribute the Works to

numerous other individuals through BitTorrent. (Doc. No. 22 at 20-21.) Accordingly, Plaintiff

has demonstrated that denial of the injunctive relief would result in irreparable injury. See

Ramiscal, 2016 WL 8698533, at *6. Third, because the injunction would prohibit Defendant

only from continuing to infringe Plaintiff’s copyrights, it would not harm Defendant. See Tsao,

2016 WL 3450815, at *5. Finally, the prevention of copyright infringement serves the public

interest. See Apple Computer, Inc. v. Franklin Computer Corp., 714 F.2d 1240, 1255 (3d Cir.

1983) (quoting Klitzner Indus., Inc. v. H.K. James & Co., 553 F. Supp. 1249, 1259-60 (E.D. Pa.

1982)) (“[I]t is virtually axiomatic that the public interest can only be served by upholding

copyright protections and, correspondingly, preventing the misappropriation of the skills,

creative energies, and resources which are invested in the protected work.”). In consideration of

the aforementioned factors, the Court concludes that a permanent injunction is proper.

Consistent with this conclusion, the Court also will order that Defendant destroy all copies of the

Works that he has in his possession, custody, or control.

       C.      Costs of Suit

       Finally, Plaintiff requests to recover $745.79 in costs incurred in this action. (Doc. No.

22 at 24.) Pursuant to 17 U.S.C. § 505, “the [C]ourt in its discretion may allow the recovery of

full costs by or against any party other than the United States or an officer thereof” and “the

[C]ourt may also award a reasonable attorney’s fee to the prevailing party as part of the costs.”

See 17 U.S.C. §505. Plaintiff has supported its request for costs with a declaration from

Plaintiff’s counsel that details the breakdown of costs incurred by Plaintiff in this case, “which

includes a statutory filing fee of $400.00, ISP fees of $80.00 and process service fees of

$265.79.” (Doc. No. 22-2.) In light of Defendant’s failure to appear or respond in this action



                                                 8
and the reasonableness of Plaintiff’s requested costs, the Court will grant Plaintiff’s request for

an award of $745.79 in costs incurred in this action.

IV.    CONCLUSION

       Based on the foregoing, the Court will grant Plaintiff’s motion for default judgment in

part. (Doc. No. 21.) An appropriate Order follows.




                                                  9
